KEIVED IN
                                                           WW® OF CRIMINAL APP^U
                                                                ip n mi
                            CAUSE NO. A-39,257-A

EX PARTE                               §           INTHEDISTRICT'COURT
                                       §
                                       §            70th JUDICIAL DISTRICT
                                       §
STEVEN CEASARURESTI                    §           ECTOR COUNTY, TEXAS


  TRIAL COURT'S ORDER REGARDING DEFENDANT'S INDIGENCY
             AND APPOINTMENT OF APPELLATE COUNSEL




      In response to the Court of Criminal Appeals'order in No. WR-81,115-01,

issued August 26, 2015, this Court makes the following rulings:

      The Court finds that Steven Ceasar Uresti is indigent and wishes to be

represented by counsel to pursue an appeal. Accordingly, the Court hereby

appoints E. Jason Leach as Uresti's appellate counsel.

SIGNED ON THIS THE ^^ day of^S^^

                                             Hon. Denn Whalen
                                             Judge Presiding
                                             70th District Court
                                             Ector County, Texas




                                                             fWJED    o'Gto*
                                                    aft-

                                                             stf O'